DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15-16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over under Blommer et al. Pub. No.: US 20100268422 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1, further in view of KAMO et al., Pub. No.: US 20130253769 A1, and further in view of George et al., Pub. No.: US 20160280251 A1, in view of Kujubu et al., Pub. No.: US 20140365097 A1.

Regarding claims 1, 8 & 15; Blommer et al. discloses a method & a steering system & a computer program product; for generating torque in a steering system ([0053] “to determine the rack force disturbances, and the amount of torque compensation required to overcome the disturbances (i.e., how much auxiliary torque must be applied by the motor 19 to suppress or reject the rack force disturbances).” & [0056] “using a rack force generator instead of a tire force generator to determine a reference rack force.” &[0057]“the rack force generator can then dynamically determine a reference rack force using a kinematical relationship between the rack force displacement and a steering input provided, for example, by an EPAS system. Accordingly, the rack force generator can determine the reference rack force based on look-up tables defining this relationship, as would be understood by those skilled in the art.) the method comprising: 
computing, by a controller, a rack force estimate the steering system using a non-linear vehicle model ([0028] “As used herein, the term "reference rack force" refers to the desired rack force which provides optimal steering feel, and the term "estimated rack force" refers to an estimated or real rack force in light of rack force disturbances. ...The steering system's motor assist, which provides an auxiliary torque to the driver's steering torque input, can then be adjusted to compensate for the disturbances (i.e., to achieve the desired rack force and steering feel). & [0052] “The present teachings additionally contemplate that the rack force observer 25 can be applied to a variety of non-linear systems. Those ordinarily skilled in the art would, therefore, understand that that the above third-order formulation is for exemplary purposes only, and that the observer can readily be extended to higher order systems.”).
that uses a lateral velocity estimate that is based on a vehicle velocity, a surface friction estimate, a tire lateral rotational angle, tire lateral rotational velocity and at least one of a measured yaw rate from a yaw rate sensor and a lateral acceleration ([0027] “The one or more sensors may include existing vehicle sensors when available, such as, for example, Electric Power Assisted Steering (EPAS) sensor(s), steering wheel angle sensors, yaw rate sensors, lateral acceleration sensors, speed sensors, or a combination thereof. Because most existing vehicles already contain the above sensors, certain embodiments of the present teachings contemplate using only existing sensors. Embodiments of the present teachings also contemplate a system including additional sensors as needed to provide the signal inputs used in the systems and methods of the present teachings. & [0032] A tire force generator 24 is configured to receive signals from the steering wheel angle sensor 13, and from various vehicles sensors, including, for example, a vehicle yaw rate sensor 21 and a vehicle lateral acceleration sensor 22. The tire force generator 24 is configured to estimate a reference rack force based on at least one of the signals received from sensors 13, 21 and 22, as set forth in the following exemplary embodiments, and send the reference rack force to an EPAS controller 26. The tire force generator 24 may include, for example, an existing vehicle controller such as a stability controller or be a part of the EPAS controller 26, a dedicated controller, or the tire force generator 24 may be distributed among more than one vehicle controller, as would be understood by one skilled in the art.);
wherein the rack force estimate is computed using a closed-state observer;
Blommer does not explicitly disclose “closed-loop state observer based on non-linear modified bicycle model”, however Ryu et al. teaches VEHICLE LATERAL VELOCITY AND SURFACE FRICTION ESTIMATION USING FORCE TABLES and discloses;
wherein the lateral velocity estimate is estimated using closed-loop state observer based on a non-linear modified bicycle model ([0068] According to another embodiment of the present invention, the vehicle lateral velocity v.sub.y is estimated using a kinematic observer or estimator. A kinematic estimator is provided using a closed loop Luenberger observer with a kinematic relationship between the lateral velocity and standard sensor measurements for lateral acceleration, yaw-rate and vehicle longitudinal velocity. Measurement updates for the Luenberger observer are based on virtual lateral velocity measurements from front and rear axle lateral force versus side-slip angle tables. The tables represent relationships between lateral force and side-slip angle for combined tire and suspension, which provides the model with a lumped parameter that encompasses everything that affects the lateral forces including tire non-linearity, suspension effect, etc. The lateral velocity estimation is robust to road bank and does not accumulate sensor bias and sensitivity errors. & [0069] The kinematic estimator is constructed using a closed-loop Leunberger observer. The observer is based on the kinematic relationship between lateral acceleration measurement and the rate of change of the lateral velocity v.sub.y as: {dot over (v)}.sub.y=a.sub.y-rv.sub.x (42)  a.sub.y,m=a.sub.y-b.sub.ay (43) Where, b.sub.ay represents the bias of the lateral accelerometer. & [0058] “According to another embodiment of the invention, the vehicle lateral velocity v.sub.y is estimated using a dynamic or closed loop observer. The discussion below for this embodiment also employs at least part of the discussion above concerning the vehicle lateral velocity v.sub.y. The closed loop observer is based on the dynamics of a single track bicycle model with a nonlinear tire force relations.”)
Ryu et al. teaches that these features are useful in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ryu et al. with the system disclosed by Blommer et al. in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables. 
Blommer in view of Ryu et al. does not explicitly disclose “derivative of the tire lateral rotational angle”, however KAMO et al., US 20130253769 A1, teaches PERSONAL VEHICLE CONTROL DEVICE and discloses;
the tire lateral rotational velocity is a derivative of the tire lateral rotational angle ([0071] In Mathematical Formula 3 and Mathematical Formula 4 shown in FIGS. 14 and 15, K.sub.VR stands for a rotation angular velocity feedback gain of the right-hand side wheel 12R, and K.sub.VL stands for a rotation angular velocity feedback gain of the left-hand side wheel 12L. Further, K.sub.PR stands for a rotation angle feedback gain of the right-hand side wheel 12R, and K.sub.PL stands for a rotation angle feedback gain of the left-hand side wheel 12L. .theta..sub.R stands for a rotation angle of the right-hand side wheel 12R, and .theta..sub.L stands for a rotation angle of the left-hand side wheel 12L. {dot over (.theta.)}.sub.R stands for a rotation angular velocity obtained by differentiating the rotation angle of the right-hand side wheel 12R over time (derivative of the rotation angle of the right-hand side wheel 12R with respect to time). {dot over (.theta.)}.sub.L stands for a rotation angular velocity obtained by differentiating the rotation angle of the left-hand side wheel 12L over time (derivative of the rotation angle of the left-hand side wheel 12L with respect to time). The obtained drive torques T.sub.R, T.sub.L of the right-hand side and left-hand side are actual command values. & [0076] The first control law according to the embodiment will be explained as follows. In normal state, the control portion 2 obtains the vehicle body travel speed of the vehicle 1 as follows. That is, the rotation angular velocity {dot over (.theta.)}.sub.R of the right-hand side wheel 12R and the rotation angular velocity {dot over (.theta.)}.sub.L of the left-hand side wheel 12L are obtained by differentiating the rotation angles {dot over (.theta.)}.sub.R, .theta..sub.L detected by the encoders 53R, 53L of the wheels over time (derivative of the rotation angles .theta..sub.R, .theta..sub.L detected by the encoders 53R, 53L of the wheels with respect to time). Accordingly, a vehicle body travel speed V.sub.en of the vehicle 1 is computed by the multiplication (as the product of) the rotation angular velocity {dot over (.theta.)}.sub.R of the right-hand side wheel 12R and the radius R.sub.--r of the right-hand side wheel 12R, and by the multiplication of (as the product of) the rotation angular velocity {dot over (.theta.)}.sub.L of the left-hand side wheel 12L and the radius R.sub.--l of the left-hand side wheel 12L. );
KAMO et al. teaches that these features are useful in order to provide a personal vehicle control device for controlling a personal vehicle (see para.[0012]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by KAMO et al. with the system disclosed by Blommer et al. in order to restrain the unintentional change in a moving direction of the vehicle body to a downward direction due to gravity of the vehicle which is in a cant travel on the road surface , and ensure the straight traveling performance of the vehicle (see para. [0102] & [0133]).
Blommer et al. is not explicit on “updating rack force estimate based on a pneumatic trail model using the surface friction estimate and a vehicle slip angle based on the lateral velocity and the tire lateral rotational angle”, however, George et al., US 20160280251 A1,  teaches CONTINUOUS ESTIMATION OF SURFACE FRICTION COEFFICIENT BASED ON EPS AND VEHICLE MODELS and discloses;
updating the rack force estimate based on a product of a front axle lateral force and a pneumatic trail value associated with a pneumatic trail model, the pneumatic trail model using a vehicle slip angle based on the lateral velocity and the tire lateral rotational angle,
wherein the pneumatic trail model is modified based on the surface friction estimate, the tire lateral rotational angle being determined based on a motor angle using a kinematic model of a tire associated with the tire lateral rotational angle, wherein the kinematic model is adjusted to compensate for at least corresponding lag ([0032] “A Pneumatic Trail Module 314 determines the Rack Force as a function of Steer Arm Length, Front Axle Force, Front Axle Slip Angle and vehicle speed magnitude. Rack Force is transmitted by the Rack Force Estimation module 202 to the Friction Classifier module 206. The Rack Force Estimation module 202 may estimate rack force for a plurality of different surfaces including but not limited to dry, ice, and snow covered surfaces. The Rack Force Estimation module 202 may individually estimate each rack force for each surface and simultaneously transmit the rack force estimates to the Friction Classifier module 206. & [0034] FIG. 4 is a schematic diagram of the Friction Classifier module in more detail. At Friction Magnitude Analyzer 402, the actual rack force and the plurality of estimated rack forces are analyzed to determine whether conditions are suitable for updating a friction coefficient. For example, if a vehicle is travelling in a straight or semi-straight path, steering input is not provided to the EPS system and the friction level is not able to determined. The Friction Magnitude Analyzer 402 may update a friction coefficient using any number of estimated rack forces determined by the Rack Force Estimation module 202 (FIG. 2). In the embodiment described in FIG. 4, ice rack force (Fi), the snow rack force (F.sub.s), and dry rack force (F.sub.d) are estimated and provided to the Friction Magnitude Analyzer 402. & [0037] Once calculated, μ.sub.new may be loaded in memory 410, and the power steering system may be updated with a friction level that includes μ.sub.new.);
George et al. teaches that these features are useful in order to provide a system and a method of controlling a power steering system of a vehicle (see Abstract.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by George et al. with the system disclosed by Blommer et al. in order to determine a rack force of the vehicle based on a motor velocity, a driver torque and a motor torque; determine modeled rack forces based on a roadwheel angle and a vehicle speed; compare the rack force to the modeled rack forces to generate a friction level included in a control signal; and send the control signal to the power steering system (see Abstract and para.[0005]-[0006]).
Further, Blommer et al. is not explicit on “the kinematic model is adjusted to compensate for corresponding lag” , however Kujubu et al., US 20140365097 A1, teaches YAW MOMENT CONTROL DEVICE FOR VEHICLE and discloses;
wherein the pneumatic trail model is modified based on the surface friction estimate, the tire lateral rotational angle being determined based on a motor angle using a kinematic model of a tire associated with the tire lateral rotational angle, wherein the kinematic model is adjusted to compensate for at least corresponding lag ([0054] “When the .mu. value of the road surface is small, the force that can occur in the tires is smaller than when the value is large, phase lag therefore occurs even with a small handle operation, unstable behavior occurs readily, and the degree of emergency is high. Therefore, phase compensation is needed with yaw moment control because of a comparatively slow handle operation state, the driver recognizes that the road surface is slippery and not normal, and the effect of improving the vehicle behavior can therefore be felt more so than the discomfort relating to the deceleration G.& [0055] “Near the friction boundary of the tires while the vehicle is in motion, the gain must be increased for the purpose of phase compensation because phase lag is comparatively large due to the decrease in tire Cp, unstable behavior that exceeds the tire friction boundary occurs readily, and the degree of emergency is high. [0060] Thus, the current degree of emergency of the vehicle, as estimated from the inputted physical quantities (steered angle .theta., brake pressure Pb, vehicle speed V, longitudinal acceleration Xg, transverse acceleration Yg, and yaw rate d.phi.), is estimated and detected in step 200 to step 212, and the F/F yaw moment amount .DELTA.MF/F occurring in feed-forward control is calculated according to this degree of emergency. When the degree of emergency is high, the deceleration G caused by the brake force is not perceived as discomfort due to the increasing of the gains .tau.1 and .tau.2 of the F/F yaw moment amount calculated according to the steered angle speed and the steered angle acceleration, and phase lag can be compensated by supplementing the yaw moment needed at this time. When the degree of emergency is low, it is assessed that there is no need to compensate for phase lag with the yaw rate at the time, and the deceleration G caused by the brake force can be reduced and discomfort can be avoided by reducing the gains .tau.1 and .tau.2. The F/B yaw moment amount .DELTA.MF/B is calculated by feedback control, and the sum of the F/B yaw moment amount .DELTA.MF/B and the F/F yaw moment amount .DELTA.MF/F calculated by feed-forward control is found, whereby feed-forward control can be used to perform phase compensation of the vehicle yaw rate caused by a sudden handle operation by the driver or the like, and the vehicle can be stabilized by feedback control relative to disturbances, severe disorder of behavior, and changes in low-p roads or the like.”).
Kujubu et al. teaches that these features are useful to provide a vehicle yaw moment control device in order to control the yaw movement of a vehicle without worsening the ride quality. The higher a steered angle speed or a steered angle acceleration, the greater a yaw moment controlled variable is applied in order to suppress phase lag in vehicle yaw movement relative to steering operation. When the brake force difference from yaw moment control decreases, sudden changes in the deceleration of the vehicle can be suppressed, and worsening of the ride quality can be avoided by stabilizing the vehicle behavior (See abstract and para.[0003]-[0009]).
Blommer et al. further discloses that;
generating, by the controller, a torque command for providing assist torque to a driver, the torque command is based on the rack force estimate, wherein the torque command represents an emulated driver effort, the emulated driver effort being representative of a handwheel torque ([0026] A vehicle's electric steering system can maintain a consistent steering feel in accordance with established driver expectations by continuously rejecting and/or suppressing disturbances to the steering rack. A robust system for decoupling steering rack force disturbances is, therefore, a valuable feature in an electric steering system. The more accurately steering rack force disturbances can be decoupled or isolated, independent of a vehicle's various dynamic characteristics, such as, for example, tire property variability, steering friction variability, and hardware degradation, the more accurately a vehicle's electric steering can determine how much motor assist (auxiliary torque) is required to counterbalance the disturbances to provide an improved steering feel. The decoupling of rack force disturbances can additionally provide drivers with critical information regarding vehicle safety, such as, for example possible vehicle stability problems and/or tire imbalance or deterioration.); and
providing, by a motor, the assist torque, which is an amount of torque corresponding to the torque command ([0028] To determine rack force disturbances, the present teachings consider comparing the reference rack force with the estimated rack force. ... The steering system's motor assist, which provides an auxiliary torque to the driver's steering torque input, can then be adjusted to compensate for the disturbances (i.e., to achieve the desired rack force and steering feel).).

Regarding claims 2, 9 & 16, Blommer et al. discloses the method of claim 1 & the steering system of claim 8 & the computer program product of claim 15, further comprising: computing, by the controller, the tire lateral rotational angle of a front tire based on a position of the motor ([0034] The EPAS controller 26 is configured to receive signals from the tire force generator 24 and the rack force observer 25. The EPAS controller is configured to compare the reference rack force and the estimated rack force to determine a rack force disturbance, and adjust the rotational force of the motor 19, applied as an auxiliary torque to the steering column 12, based on the rack force disturbance (i.e., to compensate for the rack force disturbance).  & [0035] “the block diagram of FIG. 2, the tire force generator 24 can determine a reference rack force by using tire lateral forces and self-aligning moments, For example, in various embodiments of the present teachings, a tire slip angle (.alpha.) can be determined using the following functional relation).

Regarding claim 5, 12 & 19, Blommer et al. discloses the method of claim 4 & the steering system of claim 8  & the computer program product of claim 15, wherein computing the lateral force further comprises: computing, by the controller, a slip angle based on the lateral velocity ([0037] The quality of the calculated tire slip angle, however, depends upon the signal quality of sensors 13, 21 and 22. Accordingly various embodiments of the present teachings additionally consider that a mechanism for detecting and/or removing sensor drift is present in the vehicle. Sensor drift can adversely affect the performance of any controller: such as, for example, the tire force generator, which depends upon the above sensor readings. & [0038] To ensure the integrity of the system's input data, various embodiments of the present teachings alternatively consider using target variables, such as, for example, a target yaw rate and a target vehicle lateral acceleration, instead of sensor signals when determining the tire slip angle (.alpha.). The target variables, for example, can be based on target vehicle motion. In other words, for a given vehicle speed and driver input, a vehicle should follow a desired or "target" path. Accordingly, in various embodiments, the tire force generator 24 can determine a nominal or target tire slip angle (.alpha.) using a target yaw rate ({dot over (.phi.)}) and a target vehicle lateral acceleration (.alpha..sub.y) for a given steering wheel angle input (.delta.) and an instantaneous vehicle speed.).

Claims 6-7, 13-14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over under Blommer et al. Pub. No.: US 20100268422 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1, further in view of KAMO et al., Pub. No.: US 20130253769 A1, and further in view of George et al., Pub. No.: US 20160280251 A1, in view of Kujubu et al., Pub. No.: US 20140365097 A1, and further in view of Wang et al., Pub. No.: US 20100070135 A1.

Regarding claims 6-7, 13-14 & 20;  Blommer et al. discloses the method of claim 1 & the steering system of claim 8.
Blommer et al. is not explicit on “closed-loop handwheel torque control”, however Wang; Dexin et al., US 20100070135 A1, teaches Steering Pull Compensation and discloses,
wherein the handwheel torque corresponds to a closed-loop handwheel torque control system,
wherein the lateral acceleration is computed using a closed loop calculation handwheel torque corresponds to a closed-loop handwheel torque control system.
([0028] “When the driver steers the hand wheel against a potential drift direction, ..., the wheel torque differentiation will retain the value for the estimated road crown. & [0022] A control schematic 100 of the method of the inventive subject matter is shown in FIG. 3. A straight line driving condition is identified 102 by any one of several methods. For example, a GPS system may be used to verify a straight line path in the presence of steering torque and steering wheel angle that indicates otherwise. In the alternative or in conjunction, vehicle sensors of yaw rate and lateral acceleration may also be used. .... In any case, information about the front wheels 104 is provided by the steering system 106 to provide steering load, position sensor information and estimation information 108. The vehicle body 110 has various vehicle body state sensors and estimators 112, the information from which is used along with the steering system information to determine a straight line driving condition 102. & [0023] In the event a curved road is identified, as by a GPS, the steering pull compensation loop control is not active. In the event the steering wheel angle, .theta..sub.sw and a steering load, T.sub.steer do not meet pre-defined conditions, the steering pull compensation loop control is not active.” & [0024] Once a straight line driving condition has been identified 102, closed loop control 112 is initiated in a controller to maintain steering load 114 below a predetermined threshold value as discussed above relative to Equations (2), (3) and (4). The closed-loop control maintains the drive torque such that the steering load is maintained at a level less than a predefined threshold value.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Wand et al. with the system disclosed by Blommer et al. in order to provide a method for compensating for the presence of a side force by identifying a straight line driving condition, initiating closed-loop control of a steering wheel drive torque to maintain steering forces to a predetermined threshold (see Abstract and para. [0009]).

Response to Arguments
	Applicant’s arguments, see Applicant Arguments/Remarks pages 7-11, filed on 09/01/2022,  with respect to claim(s) 1-2, 5-9, 12-16 & 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims 1-2, 5-9, 12-16 & 19-20; Blommer et al. Pub. No.: US 20100268422 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1, further in view of KAMO et al., Pub. No.: US 20130253769 A1, and further in view of George et al., Pub. No.: US 20160280251 A1, in view of Kujubu et al., Pub. No.: US 20140365097 A1, and , for claims 6-7, 13-14 & 20 : further in view of Wang et al., Pub. No.: US 20100070135 A1., discloses each and every element of the subject claims, alone or in combination, either explicitly or inherently, as shown on the Office Action.

In response to the applicant argument regarding the amended elements of independent claims “updating the rack force estimate based on a product of a front axle lateral force and a pneumatic trail value associated with a pneumatic trail model, the pneumatic trail model using a vehicle slip angle based on the lateral velocity and the tire lateral rotational angle, wherein the pneumatic trail model is modified based on the surface friction estimate, the tire lateral rotational angle being determined based on a motor angle using a kinematic model of a tire associated with the tire lateral rotational angle, wherein the kinematic model is adjusted to compensate for at least corresponding lag.” ; however Blommer et al. in view of Kujubu et al. discloses each and every element of the subject claims, alone or in combination, either explicitly or inherently, as shown on the Office Action.
Ref.: Kujubu et al., Pub. No.: US 20140365097 A1, para.[0054]-[0060]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endo; Tomohiko et al.	US 20070198152 A1	Guiding device for guiding vehicle to target place controlling the steering angle
REDEKER; Michael et al.	US 20200039580 A1	MOTOR VEHICLE FOR PILOTED DRIVING COMPRISING A FRONT AXLE STEERING SYSTEM AND A REAR AXLE STEERING SYSTEM
Ramanujam; Rangarajan et al.	US 20170232998 A1	STEERING SYSTEM DETECTING VEHICLE MOTION STATES
appear to anticipate the current invention. See Notice of References cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jalal C CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jalal C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665